Citation Nr: 0500103	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-22 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 25, 2001 
for the grant of service connection for oriental 
cholangiohepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and M.B.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  Service in Vietnam is indicated by the evidence of 
record. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).  The procedural history will be discussed in detail 
below.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO in February 2004.  The transcript of the hearing is 
associated with the veteran's claims folder.

Issues not on appeal

In an April 2002 rating decision, the RO denied the veteran's 
claim of entitlement to an increased disability rating for 
his service-connected posttraumatic stress disorder (PTSD), 
which is currently evaluated as 50 percent disabling.  In an 
October 2002 rating decision, the RO granted service 
connection for a shrapnel wound to the stomach and assigned a 
noncompensable disability rating.  To the Board's knowledge, 
the veteran has not disagreed with those decisions.  
Accordingly, those issues are not within the Board's 
jurisdiction and they will be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].




FINDINGS OF FACT

1.  Service connection for "residuals of possible malaria" 
and "stomach trouble" was denied by VA rating decision in 
June 1971. The veteran did not appeal that decision.

2.  The veteran initially filed a claim of entitlement to 
service connection for a liver disorder in January 1999.  
That claim was denied in an unappealed June 1999 REO 
decision.
 
3. The veteran filed to reopen his previously-denied claim of 
entitlement to service connection for a liver disability June 
25, 2001.  That claim was ultimately granted by the RO.


CONCLUSION OF LAW

An effective date prior to June 25, 2001 for the grant of 
service connection for oriental cholangiohepatitis is not 
warranted.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than the currently assigned June 25, 2001 for the 
grant of service connection for oriental cholangiohepatitis.  
In essence, he contends that oriental cholangiohepatitis 
existed at the time he left service and filed his initial 
claim of entitlement to service connection in 1971, but was 
misdiagnosed.  He further contends that his 1971 claim of 
entitlement to service connection for "residuals, possible 
malaria" and "stomach trouble" was in fact a claim for 
oriental cholangiohepatitis and as such was not finally 
adjudicated.  In that connection, he contends that his June 
2001 claim of entitlement to service connection for oriental 
cholangiohepatitis, which was granted by the RO, was not a 
new claim but was merely a continuation of a claim dating 
back to 1971.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 
1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the various rating decisions, and by the December 
2002 statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  More significantly, a letter was 
sent to the veteran in November 2003, with a copy to his 
representative, which was specifically intended to address 
the requirements of the VCAA.  That letter explained in 
detail the elements that must be established in order to 
award an earlier effective date.  The letter informed the 
veteran that, "Evidence to substantiate your claim for an 
earlier effective date for oriental cholangiohepatitis would 
be evidence to show entitlement arose prior to June 25, 
2001."  The letter also enumerated the evidence already 
received.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2003 VCAA letter, the RO informed the veteran that 
the RO would get such things as "records held by Federal 
agencies to include your service medical records or other 
military records, and medical records at VA hospitals."  He 
was also informed that VA would make "reasonable efforts to 
help you get private records or evidence necessary to support 
your claim.  We'll tell you if we are unable to get records 
that we requested. We'll also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The November 2003 letter informed the veteran that, "You 
must give us enough information about your records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the November 2003 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did request that, "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the November 2003 letter properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case, the Board does not believe that the veteran has 
been prejudiced by such failure in timing.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  Following receipt of 
the letter, the veteran was afforded ample opportunity to 
respond and to submit or identify evidence pertinent to his 
claim.  The veteran submitted additional evidence to the 
undersigned at his February 2004 hearing and included a 
waiver of initial RO consideration of that evidence.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records and VA treatment records.  The veteran was afforded a 
VA examination in July 2001.  
The veteran submitted numerous private medical records and 
statements from family members and friends.  The veteran 
identified records from Dr. R.D., and 
St. John's Hospital (Dr. J.C.W.) in October 1992, and the RO 
requested and obtained those records.  The veteran submitted 
records from the Shannon West Texas Memorial Hospital in 
January 1999, from Dr. J.H.M. and Dr. E.J.A. in March 1999.  
The veteran also submitted numerous private medical records 
in June 2001, and submitted additional records at the time of 
his hearing in February 2004.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He presented personal testimony before 
the undersigned Veterans Law Judge at a Travel Board hearing 
in February 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Effective dates

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157, as in this case, shall be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) and (r) (2004).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2004).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  For requests to 
reopen filed after August 29, 2001, new and material evidence 
is defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156 
(2001).

Procedural history

The veteran's service medical records show that he sought 
outpatient medical treatment on numerous occasions for a 
variety of complaints, including chills, fever and nausea in 
early 1970.  His November 1970 separation physical 
examination was pertinently negative.  The service medical 
records contain no reference to a liver disorder.  

As was noted in the Introduction above, the veteran left 
military service in March 1971.  He filed a claim of 
entitlement to service connection for several claimed 
disabilities, including "residuals, possible malaria" and 
"stomach trouble", in April 1971.  A June 1971 VA 
examination included a diagnosis of "no malaria found".  No 
gastrointestinal or liver disorder was identified.  The 
veteran's claim of entitlement to service connection for 
malaria residuals and "stomach trouble" was denied by the 
RO in June 1971, based on the absence of any confirmed 
diagnosis in service.  The veteran was notified of that 
decision by letter dated June 29, 1971.  The decision was not 
appealed.  

The veteran attempted to reopen the claim for malaria 
residuals in August 1992.  In an October 1992 rating 
decision, the RO found that new and material evidence had not 
been received and declined to reopen the claim.  The veteran 
did not appeal that decision.

In March 1997, the veteran contacted the RO, referring to 
"digestive problems first encountered during my 
enlistment."  In April 1997, the veteran submitted a formal 
application to reopen the claim.  By letter dated June 1997, 
the RO informed the veteran that he needed to submit new and 
material evidence before the claim could be reopened.  No 
additional evidence was received; in December 1997, the RO 
denied the request to reopen.  The veteran disagreed with the 
December 1997 rating decision in November 1998.  The RO sent 
the veteran a letter in February 1999, stating that his 
purported notice of disagreement was not timely.

In January 1999, the veteran again filed an application to 
reopen his claim for malaria residuals.  The veteran also 
asserted entitlement to service connection for abnormal liver 
function.  He submitted 1998 medical records from St. Mary of 
the Plains Hospital which documented episodic abnormal liver 
function tests, although liver biopsy was normal.  Evidently, 
a disorder of the pancreas was suspected at that time.  

In a June 1999 rating decision, the RO determined that new 
and material evidence had not been received which was 
sufficient to reopen the malaria claim.   The liver claim was 
denied on the merits, i.e. based on the fact that a liver 
condition was not shown in service.  The veteran was notified 
of that decision by letter dated June 9, 1999.    

In October 1999, the veteran submitted a VA Form 21-4138 
requesting "a face-to-face hearing in Waco."  The veteran 
canceled the requested hearing in February 1999, and a March 
2000 informal conference with a RO Decision Review Officer 
(DRO) that resulted from that request dealt solely with the 
issue of service connection for PTSD.  

The veteran submitted a VA Form 21-4138, statement in support 
of claim,  on September 27, 2000, requesting reconsideration 
of the "recent decision concerning my claim."  The veteran 
did not identify the claim to which he was referring.  The RO 
notified the veteran in March 2001 that the time period for 
appealing the June 1999 rating decision had expired.  

On June 25, 2001, the RO received a copy of a letter from the 
veteran to his congressional representative, which in essence 
indicated that the veteran believed that he had liver disease 
which was related to his service in Vietnam.  That submission 
also included new medical evidence establishing a diagnosis 
of oriental cholangiohepatitis.  The veteran was afforded a 
VA examination in July 2001 which also resulted in a 
diagnosis of oriental cholangiohepatitis.

In an April 2002 rating decision, the RO granted service 
connection for oriental cholangiohepatitis and assigned a 100 
percent disability rating, effective from June 25, 2001.  The 
veteran disagreed with the effective date of the grant of 
service connection and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 2002.  

During his February 2004 personal hearing, the veteran 
testified, in essence, that he contracted oriental 
cholangiohepatitis in Vietnam, but that this was not 
recognized by physicians at the time, who suspected malaria.  
He further testified that oriental cholangiohepatitis was 
initially diagnosed in 2001. 

Analysis

The Board initially observes that this case involves a 
difficult diagnostic picture, as demonstrated by the 30 years 
that elapsed between the veteran left military service in 
1971 and the diagnosis of oriental cholangiohepatitis in 
2001.  

The veteran's oriental cholangiohepatitis has been rated 100 
percent disabling from June 25, 2001, the date of receipt by 
the RO of the letter from the veteran to his Congressman 
which referred to his liver disability.  The RO treated this 
as a request to reopen his claim of entitlement to service 
connection for a liver disorder, which had previously been 
denied in June 1999.  

The veteran believes that service connection for oriental 
cholangiohepatitis should be effective from 1971, when he 
left service and initially applied for service connection.  
In essence, he contends that he should not be penalized 
because his disease was misdiagnosed for decades.  
 
The first matter for the Board's consideration is when the 
veteran's initial claim of entitlement to service connection 
for oriental cholangiohepatitis was filed.  As the factual 
background above makes clear, the veteran filed claims for 
malaria residuals and "stomach trouble" immediately after 
leaving service in early 1971.  A VA compensation and pension 
examination in June 1971 was pertinently negative, and the 
claim was denied by the RO shortly thereafter.

In essence, the veteran contends that he filed a claim of 
entitlement to service connection for oriental 
cholangiohepatitis in April 1971 which was unacted upon until 
2001, and that the effective date of service connection 
should therefore be the day after he left military service in 
March 1971.  See 38 C.F.R. § 3.400 (2003).  That is, he 
contends that his initial April 1971 claim of entitlement to 
service connection for malaria residuals and "stomach 
trouble" referred to symptoms of what was diagnosed as 
oriental cholangiohepatitis decades later.  He reasons that 
his April 1971 claim was therefore in fact a claim for a 
liver disorder which was not acted upon by the RO at the time 
and therefore remained open.  

The Board disagrees.  VA's statutory duty to assist means 
that VA must liberally read all documents submitted to 
include all issues presented.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  However, in Brannon v. West, 12 Vet. 
App. 32 (1998), the Court observed that while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.

In 1971, and indeed until January 1999, there is no 
indication of record that the veteran was seeking entitlement 
to service connection for a liver disability.  He did not 
refer to a liver disability in his initial claim, and neither 
the service medical records or the report of the June 1971 VA 
compensation and pension examination
contained so such as a hint that a liver problem existed.  
The record is devoid of any reference to liver pathology 
until the veteran's statement filed on January 19, 1999, that 
he sought service connection for "abnormal liver function".

In essence, the veteran would have had the RO in 1971 look 
almost thirty years into the future to divine a claim of 
entitlement to a liver disorder.  Such would require, at a 
minimum, clairvoyance.  Such standard is not warranted under 
the law. 
See Talbert v. Brown, 7 Vet. App. 352, 356 (1995) [VA is not 
required to conduct an exercise in prognostication by 
inferring any claim for service connection in the absence of 
evidence showing that the veteran is claiming benefits for a 
disability that is related to service].
 
In summary, the initial claim of entitlement to service 
connection for a liver disorder was filed on January 19, 
1999.  The Board's next step is to determine whether that 
claim was or was not finally decided by the RO.

In June 1999, the RO denied the veteran's claim of 
entitlement to service connection for a liver condition under 
the then existing well groundedness standard, finding that 
there was no record of such condition [at the time, the only 
pertinent medical evidence referred to occasional abnormal 
function tests].  Service connection was denied for five 
other claimed disabilities, including the previously claimed 
malaria residuals and a stomach condition, as well as PTSD.  
The veteran was informed of that decision by letter from the 
RO dated June 4, 1999.

In October 1999, the veteran asked for a "face-to-face 
hearing in Waco".  He did not refer to the subject of the 
hearing, nor did he express disagreement with the June 1999 
rating decision.  As noted by the Board in the procedural 
history section above, the veteran later canceled his 
scheduled hearing and met with a DRO in March 2000 on the 
subject of his PTSD claim.  [The PTSD claim was granted, 
effective January 19, 1999.]  Because the veteran did not 
refer to any issue decided in the June 1999 rating decision 
and did not express disagreement with any portion of that 
decision, the October 1999 communication cannot be considered 
to be a notice of disagreement as to the June 1999 denial of 
service connection for a liver condition.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.  

The veteran submitted a VA Form 21-4138, statement in support 
of claim,  on September 27, 2000, requesting 
"reconsideration" of the "recent decision concerning my 
claim."  The veteran did not identify the claim to which he 
was referring.  The RO notified the veteran in March 2001 
that the time period for appealing the June 1999 rating 
decision had expired.  The veteran's  September 2000 
communication to the RO  cannot be considered to be a valid 
notice of disagreement as to the June 1999 denial of service 
connection for a liver disability.  Not only did it not refer 
to that denial as required by law, see 38 C.F.R. § 20.201, 
but it was filed out of time, over one year after the June 
1999 decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
The unappealed June 1999 denial of the veteran's initial 
claim of entitlement to service connection for a liver 
disorder thus became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103. 

The next filing of a claim of entitlement to service 
connection for a liver disorder came on June 25, 2001 in the 
form of the veteran's letter to his Congressman.  This claim 
was eventually granted based on newly added medical evidence 
which demonstrated a nexus between the veteran's liver 
disorder, diagnosed as oriental cholangiohepatitis, and his 
military service.  On this basis, an effective date of June 
25, 2001 was assigned for service connection and the 
assignment of a 100 percent disability rating.  

In view of the foregoing, the Board must review the evidence 
to determine whether an active application to reopen the 
previously denied claim was filed after the initial denial in 
June 1999 and before the current effective date of the award 
in question, June 25, 2001.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).
There is, however, no evidence that any communication or 
action from either the veteran, his representative, a Member 
of Congress or some other person acting on his behalf which 
reflects an intent to reopen his previously-denied claim of 
entitlement to service connection for a liver disorder, prior 
to receipt of the application to reopen on June 25, 2001.  

The Board notes that under 38 C.F.R. § 3.157, the date of a 
VA hospitalization or examination may also be accepted as an 
"informal claim," which under section 3.155(c), may then be 
accepted as a claim to reopen, provided that the formal claim 
is filed within a year after such date.  However, no such VA 
medical evidence appears in the veteran's case within the 
stated time frame.  

The veteran argues that the RO received a request to reopen 
his claim on September 27, 2000, and that this should be the 
assigned effective date.  As discussed above, this 
communication, in the form of a VA Form 21-4138, statement in 
support of claim, was treated by the RO as an untimely notice 
of disagreement as to the June 1999 denial of service 
connection for, among other disabilities, the liver 
condition.

The Board has carefully considered whether the September 2000 
statement in support of claim which was signed by the veteran 
should be considered to be a request to reopen the claim of 
entitlement to service connection for the liver disability.  
However, this communication did not identify the liver 
disability; the only disability the veteran referred to was 
hearing loss.  This communication cannot be considered to be 
a request to reopen the liver disability claim because it 
does not identify "the benefit sought" as required by section 
3.155(a).  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993). 

The Board therefore agrees with the assignment of June 25, 
2001 as the effective date of service connection for oriental 
cholangiohepatitis.  The veteran's previous claim, in January 
1999, had been denied by the RO in June 1999.  For reasons 
expressed above, the Board has concluded that the June 1999 
RO decision was not appealed by the veteran and became final.  
Further, no claim to reopen was filed by the veteran in the 
interim, until June 25, 2001.  

The veteran and his representative have advanced a number of 
arguments concerning why an earlier effective date should be 
granted.  These arguments are all premised on the contention 
that he filed claims of service connection for a liver 
disorder from April 1971 onward.  This contention has been 
dealt with above.  Simply put, the record clearly shows that 
the veteran initially filed a claim of entitlement to service 
connection for a liver disorder in January 1999 and no 
earlier.  As discussed above, the Board rejects the notion 
that previous claims of entitlement to service connection for 
malaria residuals and/or stomach problems should be 
interpreted as a claim for liver disease light of medical 
evidence which was not of record until 2001.  See Brannon and 
Talbert, both supra.

[The Board observes that even if any claim prior to January 
1999 could be interpreted as a claim of entitlement to 
service connection for a liver disability 
(and as explained immediately above the Board does not 
believe that such is the case) any such claim had been denied 
in unappealed RO decisions.  Thus, the outcome of the case 
would be the same.]

The Board must also address what appears to be a nominal 
claim of clear and unmistakable error (CUE) in the June 1971 
rating decision which denied service connection for residuals 
of malaria and "stomach trouble".  

During the February 2004 hearing, the veteran's 
representative quoted a statement of the rating specialist in 
the April 2002 rating decision which granted service 
connection for oriental cholangiohepatitis: "the medical 
opinion from the [July 2001] VA examiner, based upon the 
review of the veteran's VA file and submitted medical 
evidence, show[s] that the veteran's active service condition 
was misdiagnosed and [was] most probably caused by an 
infestation of the Chinese Fluke."  The representative 
pointed to this reference to a misdiagnosis at the time of 
the June 1971 rating decision and indicated that it was clear 
and unmistakable error [CUE] for the RO to deny service 
connection at that time.  

Setting aside the fact that as explained above the matter of 
service connection for a liver disorder was not before the RO 
rating board in June 1971, as a matter of law, a medical 
error or change in diagnosis cannot constitute CUE.  See 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  Medical 
personnel, whether they work for VA or the service 
department, are not adjudicators, and as such, cannot commit 
CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see 
also Shockley v. West, 11 Vet. App. 208 (1998) [a claim of 
misdiagnosis could be interpreted as either assertion of 
failure to satisfy duty to assist or disagreement with 
weighing of facts, neither of which can be clear and 
unmistakable error)].  

Moreover, an alteration in the diagnosis of a disability 
cannot give rise to CUE.  See Kronberg v. Brown, 4 Vet. App. 
399, 401 (1993) [where new evidence resulting in a diagnosis 
of chronic mononucleosis was unavailable at the time of an 
initial application for benefits, Board's decision that there 
was no CUE in the original adjudication was not arbitrary, 
capricious or an abuse of discretion].

Thus, to the extent the veteran has alleged that the VA 
rating decision in June 1971 contains CUE because it relied 
on an alleged misdiagnosis of the disability in both the 
service medical records and the June 1971 compensation and 
pension examination, such manifestly cannot be deemed to be 
CUE.  As noted by the Board above, there was absolutely no 
reference to liver problems anywhere in the record, including 
the veteran's own contentions, in 1971.  The RO's alleged 
failure to consider or to grant service connection for such 
manifestly was not CUE.  
In that connection, the Board cannot apply the benefit of 
hindsight (i.e. the ultimate diagnosis of a liver disorder in 
2001) to its evaluation of the June 1971 decision in 
determining whether CUE existed.  Cf. Russell v. Principi, 3 
Vet. App. 310, 313- 14 (1992). 

In short, the veteran has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre v. West, 14 Vet. App. 7, 10 
(2000).  The Board finds, therefore, that the veteran has 
failed to raise a valid claim of CUE in the June 1971 rating 
decision.  Therefore, insofar as the veteran attempts to 
raise such a claim, it is denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995) [if the veteran 
fails to plead a valid claim of CUE, his claim should be 
denied as a matter of law].

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for oriental cholangiohepatitis since he 
complained consistently of symptoms of the disability since 
he left service, and it was essentially a failure to properly 
diagnose the disorder that prevented him from receiving 
service connected benefits from 1971.  The Board is certainly 
sympathetic to such an argument.  It is indeed unfortunate 
that the veteran incurred a rare tropical disease, which took 
thirty years to diagnose, in Vietnam.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of this 
law to the pertinent facts.  

Accordingly, the Board concludes that there is no legal basis 
to award an effective date for the grant of service 
connection for the veteran's oriental cholangiohepatitis any 
earlier than June 25, 2001.  


ORDER

Entitlement to an effective date earlier than June 25, 2001 
for the award of service connection for oriental 
cholangiohepatitis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


